Citation Nr: 0118587	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-24 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for cause of death.

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The appellant is the surviving widow of the veteran.  The 
veteran had active service in the Philippine Commonwealth 
Army.  He was in beleaguered status from December 1941 to 
April 1942, in missing status for one day in April 1942, in 
POW status from April 1942 to August 1942, in no casualty 
status from August 1942 to August 1945, and in Regular 
Philippine Army service from August 1945 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating determination from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Manila, Philippines.

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 2000), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  
In essence, the following sequence is required: there must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).

The RO informed the appellant by rating decision in March 
2000 that her claim for service connection for cause of death 
had been reopened, but denied.  The appellant filed a timely 
notice of disagreement in May 2000.  The RO issued a 
statement of the case dated in May 2000 and dispatched to the 
appellant in September 2000.  The appellant filed a timely 
substantive appeal in November 2000.  In light of this 
procedural history, the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for cause of death is properly before the Board.





FINDINGS OF FACT

1.  The veteran's cause of death was intracranial injury due 
to a fractured skull, due to a vehicular accident.

2.  The veteran was not service connected for any disability.

3.  By a Board decision in December 1994, the claim for 
service connection for cause of death was denied.

4.  The evidence submitted since the December 1994 Board 
decision pertinent to the claim is either cumulative and 
redundant, or does not bear directly and substantially upon 
the specific matter under consideration because it does not 
include competent medical evidence of that links the 
veteran's cause of death to active service in the Philippine 
Commonwealth Army.


CONCLUSIONS OF LAW

1.  The December 1994 Board decision that denied service 
connection for cause of death is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000).

2.  New and material evidence has not been submitted since 
the December 1994 Board decision pertinent to the claim for 
service connection for cause of death, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104, 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Decisions of the Board are final under 38 U.S.C.A. § 7104, 
but the VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the December 1994 Board decision, 
the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, supra.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  
To demonstrate a chronic disease in service, a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
are required.  38 C.F.R. § 3.303(b) (2000).  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish service connection for cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 2000); 38 C.F.R. § 3.312 (2000).

The appellant appealed the December 1994 Board decision to 
the Court of Appeals for Veterans Claims, formerly the Court 
of Veterans Appeals.  The appeal was dismissed in April 1996 
for the appellant's failure to prosecute the appeal and to 
comply with the rules of the Court.  The December 1994 Board 
decision became final in accordance with 38 U.S.C.A. § 7104.  
Since December 1994 the appellant has submitted a 
certification dated in December 1999, from Dr. R.R.F., a 
physician/surgeon.  The certification states that the veteran 
was an epileptic and as such, he may have been experiencing 
sequelae of epilepsy that caused him to lose "sense" or 
consciousness prior to being hit by a car.  Dr. F refers to 
Bedside Diagnostic Examination by De Gowin & De Gowin, for 
the proposition that hours before an epileptic attack an 
epileptic may experience feelings of strangeness, dreamy 
states, increased irritability and other vague symptoms.  
These symptoms may lead the epileptic to suddenly lose 
consciousness and fall, resulting in fatal or non-fatal 
injuries.  During such an attack, the epileptic may walk 
aimlessly or commit "senseless acts."

The evidence of record in December 1994 consisted of the 
death certificate, personal hearing testimony, two affidavits 
and the veteran's service records.  The death certificate 
discloses the cause of the veteran's death was intracranial 
injury due to a fractured skull, due to a vehicular accident.  
At a hearing in August 1992 the appellant testified that 
while on active duty and after his discharge, the veteran 
complained of memory lapses and severe headaches.  
(Transcript (T.) at pg. 2).  At the time of the accident the 
veteran "was not in his right senses" and as a result he 
was involved in a vehicular accident.  (T. at pg. 2).  The 
veteran always complained of nervousness as a result of his 
military service.  (T. at pg. 2).  The veteran consulted 
several physicians who told him and his wife that he suffered 
from a mental illness.  (T. at pg. 3).  A joint affidavit 
dated in April 1991 by C.M.E. and F.G. describes the 
circumstances surrounding the death of the veteran's first 
wife, A.A.  An affidavit from the Civil Registration 
Division, City Planning and Development Office of Batangas 
City, Philippines, dated in March 1991, states that record of 
A.A.'s death was destroyed by wear and tear.  The service 
records consisted of an Affidavit of Philippine Army 
Personnel dated in October 1945, a certification of service 
issued by the Adjutant General, U.S. Army, dated in April 
1976, and a certification of service as a prisoner of war 
from Headquarters Adjutant General Records Depository with an 
illegible date.  Service records do not disclose any 
complaint, diagnosis or treatment of illness or disease.

II.  Analysis

The Board of Veterans' Appeals (Board) must first note that 
the United States Court of Appeals for the Federal Circuit 
entered a decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998) concerning the definition of the term "new and 
material evidence" found in 38 U.S.C.A. § 5108 (West 1991).  
In that determination, the Court of Appeals for the Federal 
Circuit held that the Court in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), had "overstepped its judicial authority" 
by adopting a social security case law definition of "new 
and material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation."  Id. at 1357, 1364.  The 
Court of Appeals for the Federal Circuit further held that 
the Court's "legal analysis may impose a higher burden on 
the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" (Id. at 1357, 1360), 
and remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

For the limited purpose of determining whether new and 
material evidence has been submitted, in the instant case, 
the Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible. 
Justus v. Principi, 3 Vet. App. 510 (1992).  

In this case, the appellant has provided evidence that the 
veteran suffered from epilepsy and may have suffered an 
epileptic attack, which precipitated the vehicular accident 
that caused his fatal injury.  Evidence that the veteran had 
epilepsy has never been submitted prior to Dr. F.'s 
certification and is therefore, new.  The supposition that 
the veteran was in an epileptic dreamlike state at the time 
of his death, which precipitated the car accident, is also 
new.  This additional information, however, is not probative 
of whether a link exists between the veteran's cause(s) of 
death and his active military service.  In this regard, the 
Board notes that Dr. F did not purport to have diagnosed 
epilepsy or to have treated the veteran while he was still in 
active service or within one year after separation.  Thus, 
the additional medical evidence is not "so significant" by 
itself or in consideration of the other evidence of record as 
to warrant reopening of the claim.  

Under the authority of Holbrook v. Brown, 8 Vet. App. 
91(1995), the Board will also rule in the alternative that 
new and material evidence has been submitted to reopen the 
claim for service connection for cause of death.  In this 
regard, the Board finds that the RO adjudicated the claim on 
the merits rather than halting at the step of determining 
whether new and material evidence had been submitted to 
reopen the claim.  Accordingly, the RO gave the claimant more 
consideration than she was due.  Further, since the RO 
adjudicated the claim on the merits, it is not prejudicial 
for the Board to review the claim on the same basis.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Following a finding that new and material evidence has been 
submitted, the Board must reopen the claim and proceed to the 
merits.  The Board notes initially that the veteran was not 
service connected for any disability.  The death certificate 
states the cause of death was intracranial injury due to 
fracture of the skull, due to vehicular accident. The 
accident itself took place approximately 30 years after 
service.  Thus, there is nothing to directly link the 
immediate or antecedent causes of death to service.  Dr. F 
hypothesizes that the veteran's epilepsy may have 
precipitated the vehicular accident.  The Board finds that 
Dr. F.'s statement as to cause of death is pure speculation 
and as such, has no probative value.  Dr. F presents no 
evidence to indicate that the veteran actually did exhibit 
behaviors immediately preceding the accident, which would 
indicate sequelae of epilepsy.  As Dr. F puts it, "...such 
might have happened."  The Board observes that Dr. F lays no 
foundation for his statement that the veteran was epileptic, 
such as treatment records.  Moreover, Dr. F does not offer 
any detailed information concerning the date(s) of diagnosis 
or treatment.  But assuming that the veteran actually did 
have epilepsy as Dr. F stated, the evidence of record still 
fails to show incurrence or aggravation of epilepsy during 
the veteran's active service.   Absent the showing of a nexus 
between cause of death and active service, the claim is 
denied.

The Board finds that the appellant's claim has been 
adequately developed pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (hereafter VCAA) (to be codified at 
38 U.S.C. § 5103A). The RO notified the appellant of the VCAA 
by letter dated in December 2000 and advised her of why her 
claim failed and what type of evidence was needed for 
reconsideration of her claim.  The RO also advised the 
appellant of the reasons why her claim failed and the type of 
evidence needed for substantiation by its March 2000 rating 
decision and statement of the case dated in May 2000.  The 
record does not indicate the existence of any service medical 
records, or any other pertinent Federal government records or 
private records, which have not already been associated with 
the claims file.  The appellant makes no such allegations of 
any pertinent outstanding records.  Therefore, the Board does 
not find that there is any outstanding, existing evidence 
that could substantiate the claim that has not already been 
obtained.  Thus, the Board finds that the RO met VA's 
notification and duty to  assist obligations under the VCAA.


ORDER

New and material evidence not having been received to reopen 
the appellant's claim for service connection for cause of 
death, the claim remains denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

